     Case: 1:19-cv-05918 Document #: 67 Filed: 08/23/21 Page 1 of 1 PageID #:445

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Richard Taylor
                                           Plaintiff,
v.                                                       Case No.: 1:19−cv−05918
                                                         Honorable Virginia M. Kendall
Professional Security Consultants, Inc.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 23, 2021:


       MINUTE entry before the Honorable Virginia M. Kendall. Plaintiff's Unopposed
Motion to extend time for Plaintiff to respond [65] to Defendant's Motion for Summary
Judgment [62] is granted. Response due by 9/1/2021; Reply due by 9/15/2021. Motion
hearing set for 8/25/2021 is stricken. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
